DETAILED ACTION
Claims 1-4, 6-9, 11, 12, 14, 15, 17, 18, 20 filed January 13th 2021 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1-4, 6-9, 11, 12, 14, 15, 17, 18, 20 have been considered but are not persuasive as Kim et al. (US2016/0224176) provides the teachings for the amendments elsewhere in the reference. (see prior art rejection below)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-9, 11, 12, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohl (US2018/0088890) in view of Rochford et al. (US10,545,714) in view of Kim et al. (US2016/0224176)

 	Consider claim 1, where Pohl in view of Rochford in view of Kim teaches  an apparatus comprising: a virtual reality headset comprising: an inner surface visible to a wearer of the virtual reality headset while the wearer is wearing the virtual reality headset; (See Pohl figures 1, 5, and paragraphs 14, 17 where there is a user facing display on a virtual reality headset) an outer surface not visible to the wearer of the virtual reality headset while the wearer is wearing the virtual reality headset; (See Pohl figures 1, 5, and paragraphs 14, 18 where there is an external facing display 106 on a virtual reality headset)  a first screen on the inner surface; (See Pohl figures 1, 5, and paragraphs 14, 17 where there is a user facing display on a virtual reality headset)  and a second screen on the outer surface. (See Pohl figures 1, 5, and paragraphs 14, 18 where there is an external facing display 106 on a virtual reality headset) wherein the second screen is part of the virtual reality headset. (See Pohl paragraph 16 where the housing is an integrated assembly comprising the internal and external displays) and the second screen enables changing a setting (See Pohl paragraph 20 where the external facing display includes a touch-screen display, wherein the observer may control the second scene presented on the external facing display by interacting with a user interface of the touch-screen display. Thus, enabling the changing of a display setting)
 	Pohl teaches the second screen that includes a touch-screen display (See Pohl paragraph 20), however Pohl does not explicitly teach wherein the second screen is configured to display information while both of the wearer is not wearing the virtual reality headset and the second screen is part of the virtual reality headset. However in the same field of endeavor Rochford teaches wherein the second screen is configured to display information while both of the wearer is not wearing the virtual reality (See Rochford col 3 lines 3-10 and col 4 line 13-col 5 line 54 and figure 1 where Rochford teaches a touch sensitive device 116 located in front of the external display 110. A user can active controls on the device to control the display of the external display. The external display can display external information which is a version of the internal information. The touch sensitive device can receive touch input information to identify a portion of the displayed information to examine more closely and modify the internal information presented on the internal display 108. Thus, Rochford provides the teachings for the user to use the touch sensitive device on the front of the display (while not wearing the headset) to select the displayed information on the internal display.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the outside facing displays of Pohl such that the user themselves can operate the outside facing touch screen. One of ordinary skill in the art would have been motivated to perform the modification as it allows the user to have greater control over the content being presented outwardly. 
	Pohl teaches the second screen enables changing a setting (See Pohl paragraph 20 where the external facing display includes a touch-screen display, wherein the observer may control the second scene presented on the external facing display by interacting with a user interface of the touch-screen display. Thus, enabling the changing of a display setting) however Pohl does not explicitly teach in response to starting a virtual reality application on the second screen, the virtual reality application is displayed on the first screen. However, in the same field of endeavor Kim teaches in response to starting a virtual reality application on the second screen, the virtual reality application is displayed on the first screen (See Kim figure 30 and paragraph 260, 179-181 where Kim shows an embodiment where a second display area is a second screen facing away from the user and the first display area is a first screen facing towards the user. Icons for executing applications in the HMT (Head Mounted Theater) mode) are presented in the second screen area to launch the applications in the first screen area. Thus, it would be obvious that Kim provides the teachings for icons for executing virtual reality applications on a first screen facing the user, wherein those icons are placed on a second screen facing away from the user.) Therefore, it would have been obvious to one of ordinary skill in the art that the second screen of Pohl which enables touch inputs to change settings would also predictably result in touch inputs to other general functions of the head mounted dual displays. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a more comprehensive user experience. 
 
 	Consider claim 2, where Pohl in view of Rochford in view of Kim teaches the apparatus of claim 1, wherein the first screen is at least part of a virtual reality screen. (See Pohl figures 1, 5, and paragraphs 14-17 where there is a user facing display on a virtual reality headset)

 	Consider claim 3, where Pohl in view of Rochford in view of Kim teaches the apparatus of claim 1, wherein the second screen is configured to display information related to a virtual reality environment experienced by the wearer. (See Pohl figures 4a, 4b and paragraphs 28-29 where the external facing display 106 depicts perspectives from the virtual environment)

 	Consider claim 4, where Pohl in view of Rochford in view of Kim teaches the apparatus of claim 1, wherein the second screen comprises a touch-screen display. (See Pohl paragraph 20 where the external facing display includes a touch-screen display)

 	Consider claim 6, where Pohl in view of Rochford in view of Kim teaches a method comprising: displaying first information on a first screen of a virtual reality headset, wherein the first screen is on an inner surface of the virtual reality headset, and the inner surface is visible to a wearer of the virtual  (See Pohl figures 1, 5, and paragraphs 14, 17 where there is a user facing display on a virtual reality headset for displaying a virtual environment when worn on the user’s head) and displaying second information on a second screen of the virtual reality headset, wherein the second screen is on an outer surface of the virtual reality headset, and the outer surface is not visible to the wearer of the virtual reality headset while the wearer is wearing the virtual reality headset. (See Pohl figures 1, 5, and paragraphs 14, 18 where there is an external facing display 106 on a virtual reality headset) wherein the second screen is part of the virtual reality headset. (See Pohl paragraph 16 where the housing is an integrated assembly comprising the internal and external displays) and the second screen enables changing a setting (See Pohl paragraph 20 where the external facing display includes a touch-screen display, wherein the observer may control the second scene presented on the external facing display by interacting with a user interface of the touch-screen display. Thus, enabling the changing of a display setting)
 	Pohl teaches the second screen that includes a touch-screen display (See Pohl paragraph 20), however Pohl does not explicitly teach wherein the second screen is configured to display information while both of the wearer is not wearing the virtual reality headset and the second screen is part of the virtual reality headset. However in the same field of endeavor Rochford teaches wherein the second screen is configured to display information while both of the wearer is not wearing the virtual reality headset and the second screen is part of the virtual reality headset. (See Rochford col 3 lines 3-10 and col 4 line 13-col 5 line 54 and figure 1 where Rochford teaches a touch sensitive device 116 located in front of the external display 110. A user can active controls on the device to control the display of the external display. The external display can display external information which is a version of the internal information. The touch sensitive device can receive touch input information to identify a portion of the displayed information to examine more closely and modify the internal information presented on the internal display 108. Thus, Rochford provides the teachings for the user to use the touch sensitive device on the front of the display (while not wearing the headset) to select the displayed information on the internal display.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the outside facing displays of Pohl such that the user themselves can operate the outside facing touch screen. One of ordinary skill in the art would have been motivated to perform the modification as it allows the user to have greater control over the content being presented outwardly. 
	Pohl teaches the second screen enables changing a setting (See Pohl paragraph 20 where the external facing display includes a touch-screen display, wherein the observer may control the second scene presented on the external facing display by interacting with a user interface of the touch-screen display. Thus, enabling the changing of a display setting) however Pohl does not explicitly teach in response to starting a virtual reality application on the second screen, the virtual reality application is displayed on the first screen. However, in the same field of endeavor Kim teaches in response to starting a virtual reality application on the second screen, the virtual reality application is displayed on the first screen (See Kim figure 30 and paragraph 260, 179-181 where Kim shows an embodiment where a second display area is a second screen facing away from the user and the first display area is a first screen facing towards the user. Icons for executing applications in the HMT (Head Mounted Theater) mode) are presented in the second screen area to launch the applications in the first screen area. Thus, it would be obvious that Kim provides the teachings for icons for executing virtual reality applications on a first screen facing the user, wherein those icons are placed on a second screen facing away from the user.) Therefore, it would have been obvious to one of ordinary skill in the art that the second screen of Pohl which enables touch inputs to change settings would also predictably result in touch inputs to other general functions of the head mounted dual displays. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a more comprehensive user experience. 

 	Consider claim 7, where Pohl in view of Rochford in view of Kim teaches the method of claim 6, wherein the first information comprises a virtual reality environment. (See Pohl figures 1, 5, and paragraphs 14-17 where there is a user facing display on a virtual reality headset)

 	Consider claim 8, where Pohl in view of Rochford in view of Kim teaches the method of claim 6, wherein the second information comprises information related to a virtual reality environment experienced by the wearer. (See Pohl figures 4a, 4b and paragraphs 28-29 where the external facing display 106 depicts perspectives from the virtual environment)

 	Consider claim 9 where Pohl in view of Rochford in view of Kim teaches the method of claim 6, wherein the second screen comprises a touch-screen display. (See Pohl paragraph 20 where the external facing display includes a touch-screen display)

 	Consider claim 11, where Pohl in view of Rochford in view of Kim teaches the method of claim 6, further comprising receiving input from a user via the second screen. (See Pohl paragraph 20 where the external facing display includes a touch-screen display for controlling the perspective of the scene)

 	Consider claim 12, where Pohl in view of Rochford in view of Kim teaches the method of claim 11, wherein the input corresponds to a virtual reality environment. (See Pohl paragraph 20 where the external facing display includes a touch-screen display for controlling the perspective of the scene)

 	Consider claim 15, where Pohl in view of Rochford in view of Kim teaches  a program product comprising a computer readable storage medium that stores code executable by a processor, (See Pohl paragraph 22) the executable code comprising code to perform: displaying first information on a first screen of a virtual reality headset, wherein the first screen is on an inner surface of the virtual reality headset, and the inner surface is visible to a wearer of the virtual reality headset while the wearer is wearing the virtual reality headset; (See Pohl figures 1, 5, and paragraphs 14, 17 where there is a user facing display on a virtual reality headset for displaying a virtual environment when worn on the user’s head) and displaying second information on a second screen of the virtual reality headset, wherein the second screen is on an outer surface of the virtual reality headset, and the outer surface is not visible to the wearer of the virtual reality headset while the wearer is wearing the virtual reality headset. (See Pohl figures 1, 5, and paragraphs 14, 18 where there is an external facing display 106 on a virtual reality headset) wherein the second screen is part of the virtual reality headset. (See Pohl paragraph 16 where the housing is an integrated assembly comprising the internal and external displays) and the second screen enables changing a setting (See Pohl paragraph 20 where the external facing display includes a touch-screen display, wherein the observer may control the second scene presented on the external facing display by interacting with a user interface of the touch-screen display. Thus, enabling the changing of a display setting)
 	Pohl teaches the second screen that includes a touch-screen display (See Pohl paragraph 20), however Pohl does not explicitly teach wherein the second screen is configured to display information while both of the wearer is not wearing the virtual reality headset and the second screen is part of the virtual reality headset. However in the same field of endeavor Rochford teaches wherein the second screen is configured to display information while both of the wearer is not wearing the virtual reality headset and the second screen is part of the virtual reality headset. (See Rochford col 3 lines 3-10 and col 4 line 13-col 5 line 54 and figure 1 where Rochford teaches a touch sensitive device 116 located in front of the external display 110. A user can active controls on the device to control the display of the external display. The external display can display external information which is a version of the internal information. The touch sensitive device can receive touch input information to identify a portion of the displayed information to examine more closely and modify the internal information presented on the internal display 108. Thus, Rochford provides the teachings for the user to use the touch sensitive device on the front of the display (while not wearing the headset) to select the displayed information on the internal display.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the outside facing displays of Pohl such that the user themselves can operate the outside facing touch screen. One of ordinary skill in the art would have been motivated to perform the modification as it allows the user to have greater control over the content being presented outwardly. 
	Pohl teaches the second screen enables changing a setting (See Pohl paragraph 20 where the external facing display includes a touch-screen display, wherein the observer may control the second scene presented on the external facing display by interacting with a user interface of the touch-screen display. Thus, enabling the changing of a display setting) however Pohl does not explicitly teach in response to starting a virtual reality application on the second screen, the virtual reality application is displayed on the first screen. However, in the same field of endeavor Kim teaches in response to starting a virtual reality application on the second screen, the virtual reality application is displayed on the first screen (See Kim figure 30 and paragraph 260, 179-181 where Kim shows an embodiment where a second display area is a second screen facing away from the user and the first display area is a first screen facing towards the user. Icons for executing applications in the HMT (Head Mounted Theater) mode) are presented in the second screen area to launch the applications in the first screen area. Thus, it would be obvious that Kim provides the teachings for icons for executing virtual reality applications on a first screen facing the user, wherein those icons are placed on a second screen facing away from the user.) Therefore, it would have been obvious to one of ordinary skill in the art that the second screen of Pohl which enables touch inputs to change settings would also predictably result in 


 	Consider claim 17, where Pohl in view of Rochford in view of Kim teaches the program product of claim 15, wherein the executable code comprises code to perform receiving input from a user via the second screen. (See Pohl paragraph 20 where the external facing display includes a touch-screen display for controlling the perspective of the scene)

 	Consider claim 18, where Pohl in view of Rochford in view of Kim teaches the program product of claim 17, wherein the input corresponds to a virtual reality environment. (See Pohl paragraph 20 where the external facing display includes a touch-screen display for controlling the perspective of the scene of the virtual environment)


Claim  14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohl in view of Rochford in view of Kim as applied to claim 1 above, in further view of Li et al. (US2017/0336915)

 	Consider claim 14, where Pohl in view of Rochford in view of Kim teaches the method of claim 6, wherein the second screen is configured to display an image (See Pohl figures 4a, 4b and paragraphs 28-29 where the external facing display 106 depicts perspectives from the virtual environment) However Pohl does not explicitly teach display a time, a notification, or some combination thereof. However in the same field of endeavor of external devices being attached to virtual reality headsets Li teaches that the computing device being attached to the head mounted display can be implemented as  (See Li paragraphs 6, 61 and figure 7) Thus, it would be obvious to one of ordinary skill in the art at the time of filing that the second screen being attached in Pohl can be a smart phone which is independently operable to display information while not being attached to the virtual reality headset, wherein a standard smartphone would be capable of displaying a time, a notification, or some combination thereof. One of ordinary skill in the art at the time of filing would have been motivated to implement Pohl’s external facing device with a smartphone for the advantage of/ benefit of integrating the headset with devices that user’s already have to lower the overall cost of the headset. 

 	Consider claim 20, where Pohl in view of Rochford in view of Kim teaches the program product of claim 15, wherein the second screen is configured to display an image (See Pohl figures 4a, 4b and paragraphs 28-29 where the external facing display 106 depicts perspectives from the virtual environment) However Pohl does not explicitly teach display a time, a notification, or some combination thereof. However in the same field of endeavor of external devices being attached to virtual reality headsets Li teaches that the computing device being attached to the head mounted display can be implemented as a cellular telephone, smart phone, PDA or similar mobile devices that can provide a notification when being attached to the headset. (See Li paragraphs 6, 61 and figure 7) Thus, it would be obvious to one of ordinary skill in the art at the time of filing that the second screen being attached in Pohl can be a smart phone which is independently operable to display information while not being attached to the virtual reality headset, wherein a standard smartphone would be capable of displaying a time, a notification, or some combination thereof. One of ordinary skill in the art at the time of filing would have been motivated to implement Pohl’s external facing device with a smartphone for the advantage of/ benefit of integrating the headset with devices that user’s already have to lower the overall cost of the headset.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624